Citation Nr: 1758053	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left total knee arthroplasty.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in February 2017.  The Board remanded the issues on appeal in order to afford the Veteran with an adequate medical opinion.  The Board finds that there has not been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right hip and back disorders are secondary to his service-connected left knee disability.

The Veteran was afforded a VA general examination in August 2011.  The examiner diagnosed the Veteran with right hip arthritis and lumbar degenerative disc disease (DDD) and found that the conditions were associated with left total knee arthroplasty.  The examiner provided no rationale for his opinion.

The Veteran was afforded another VA examination in November 2011.  The examiner opined that the Veteran's disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that lumbar DDD and arthritis of the hips are not causally related to left knee replacement surgery and that there was no evidence of chronic low back or hip pain in service.

However, the Board previously found that the November 2011 examiner did not provide a complete rationale for the conclusion reached and did not address whether the service-connected left knee disability could have aggravated the Veteran's right hip and back disorders.  Thus, the Board remanded the Veteran's claims to afford the Veteran with an additional medical opinion to address whether the Veteran's service-connected left knee disability could have aggravated the Veteran's right hip and back disorders.

Accordingly, the AOJ ensured that the Veteran was scheduled for an examination in April 2017 for his right hip and back disorders.  Unfortunately, the Board again finds that the medical opinion provided is not sufficient to determine whether the Veteran's right hip and back disorders are caused or aggravated by the Veteran's service-connected left knee disability.

The April 2017 examiner opined that the Veteran's current diagnosis of right traumatic arthritis and osteonecrosis related to his right hip condition is less likely than not proximately due to or the result of his service-connected left total knee arthroplasty.  The examiner noted that, according to the Veteran's medical records, the service-connected diagnosis was a result of a fall or injury and it is documented in the records that his service-connected diagnosis is not a cause of his right hip condition.

The April 2017 examiner opined that the Veteran's current diagnosis of djd of the lumbar spine related to his claimed back condition is less likely than not proximately due or the result of his service-connected left total knee arthroplasty.  The examiner noted that the Veteran's diagnosis related to his back has no direct relationship with his service-connected total left knee arthroplasty.  The examiner stated that the service-connected diagnosis resulted from a fall or injury that progressively lead to the knee arthroplasty.

After a review of the April 2017 VA examinations and accompanying opinions, the Board finds that the examiner merely provides conclusory statements and does not provide a clear and complete rationale for the conclusions reached.  The examiner's opinions fail to sufficiently address whether the Veteran's service-connected left knee disability did not aggravate the Veteran's claimed right hip and back disorders.  As such, there has not been substantial compliance with the Board's prior directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for another VA examination by an examiner who has not previously examined him.  The examiner must provide a medical opinion as to whether the Veteran's right hip or back disorders are aggravated (chronically worsened) by the Veteran's service-connected left knee disability.  

A complete rationale for any opinion expressed must be provided. If an opinion cannot be provided without resort to speculation, the examiner must state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

The entire electronic claims file, including the Veteran's previous VA examinations, must be reviewed by the examiner.

All indicated tests and studies should be performed and all clinical findings reported in detail.

A.  The examiner should identify and diagnose all disorders affecting the Veteran's right hip condition.

i.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any right hip condition is caused by the Veteran's service-connected left knee disability.

ii.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any right hip condition has been aggravated (chronically worsened) by the Veteran's service-connected left knee disability.

B.  The examiner should identify and diagnose all disorders affecting the Veteran's back disorder.

i.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any back disorder is caused by the Veteran's service-connected left knee disability.

ii.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any back disorder has been aggravated (chronically worsened) by the Veteran's service-connected left knee disability.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right hip or back impairment (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing the above, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



